Citation Nr: 0944266	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression and chronic anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The evidence of record does not show a current acquired 
psychiatric disorder related to the Veteran's active duty 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service, and can not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's January 2005 and March 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(finding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Thus, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  A VA examination to determine the etiology of the 
Veteran's current psychiatric condition is not required in 
this case.  Specifically, treatment for or diagnosis of an 
acquired psychiatric disorder was not shown during service or 
for more than 38 years thereafter. See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  Moreover, the Veteran, as a lay 
person, can not provide competent evidence by his statements 
alone that observable symptoms are manifestations of chronic 
pathology or diagnosed disability, and there is no indication 
that the Veteran's current psychiatric disorder is associated 
with his military service. Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4).  Finally, there is no sign in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection for certain 
chronic diseases, including psychoses, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Historically, the Veteran served on active duty in the Army 
from January 1964 to January 1966.  His report of separation, 
Form DD 214, listed his inservice specialty as clerk typist.  
His November 1963 pre-induction examination listed his 
psychiatric status as normal.  No treatment for or diagnosis 
of an acquired psychiatric disorder was noted in his service 
treatment records.  The Veteran's October 1965 separation 
examination listed his psychiatric status as normal.  On a 
medical history report, completed pursuant to his separation 
examination in October 1965, the Veteran denied having a 
history of depression or excessive worry; nervous trouble of 
any sort; frequent trouble sleeping; and frequent or 
terrifying nightmares.  

Post service treatment records revealed psychiatric treatment 
beginning in 2004.  A September 2004 treatment report 
concluded with a diagnosis of depressive disorder.  
Subsequent treatment reports reflect multiple diagnoses of 
social anxiety disorder.

In December 2004, the Veteran filed his present claim seeking 
service connection for depression and chronic anxiety.  He 
contends that his inservice duties as a military policeman 
led to his current psychiatric condition.

In support of his claim, the Veteran has submitted a 
statements from his spouse, as well as statements from 
friends and coworkers.  February 2005 and August 2006 letters 
from the Veteran's spouse indicated that she was married to 
the Veteran in September 1967, and that she knew "him even 
longer than that."  She indicated that the Veteran "has 
suffered from some sort of mental problem ever since I have 
known him."  She indicated that he has always been depressed 
and lacking energy.  August 2006 statements from J.M. and 
M.W. indicated that they had known the Veteran since 1967, 
and that he had always seemed disinterested and depressed.  
An August 2006 statement from J.C. noted that he had known 
the Veteran prior to his military service, and that he 
noticed a big difference in the Veteran after he got out.  He 
seemed uncaring, fidgety and disinterested.  An August 2006 
letter from R.S. indicated that he served in the military 
with the Veteran, and that the Veteran was surely affected by 
his military service.  An August 2006 statement from B.O. 
noted that he had known the Veteran for the past 25 years and 
that the Veteran has been emotionally unstable and depressed.

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for an 
acquired psychiatric disorder.  Specifically, the Board finds 
that the evidence of record does not show the Veteran has a 
current acquired psychiatric disorder related to his active 
duty service.

The Veteran's service treatment records are completely silent 
as to any treatment for or diagnosis of a chronic psychiatric 
disorder.  His October 1965 separation examination found his 
psychiatric status to be normal.  On his October 1965 medical 
history report, the Veteran denied having a history of 
depression or excessive worry; nervous trouble of any sort; 
frequent trouble sleeping; and frequent or terrifying 
nightmares.  Moreover, the first post service evidence of any 
psychiatric disorder was not until 2004, 38 years after the 
Veteran's discharge. See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
the medical evidence of record does not attribute the 
Veteran's current acquired psychiatric disorders, 
alternatively diagnosed as depression and social anxiety 
disorder, to his military service.  While some of Veteran's 
post service medical records have noted his self-reported 
history problems during his military service, "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, there is no evidence 
linking the Veteran's current acquired psychiatric disorder 
to his military service.  

Although the Veteran's statements, as well as other lay 
statements submitted herein, contend that the Veteran's 
current acquired psychiatric disorder resulted from his 
military service, these statements are not competent evidence 
to establish a diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board also notes that many of the statements submitted 
herein appear to be written by the same author.  
Specifically, the August 2006 letters from the Veteran, his 
spouse, J.C., M.W., J.M, and R.S., are all typed using the 
same exact format, i.e. left-hand justified, with indented 
paragraphs, and all listing a partial address at the top 
(Specific Town, State), one line below which was the date.  
The content of these letters is also remarkably similar.  
Compare Letters from M.W. and J.M., both dated August 21, 
2006.  

Also included with these letters, which were submitted as a 
group, was an August 2006 statement, signed by R.C., Notary 
Public, certifying that the "statements made are true to the 
best of their knowledge and belief."   However, R.C.'s 
notary certification fails to list or otherwise identify the 
"statements" to which it refers, or more importantly, the 
individuals making the statements.  In addition, none of the 
letters submitted herein are dated on the same day as this 
certification.  

Nevertheless, even accepting the various statements submitted 
herein, the Board assigns far greater probative value to the 
lack of any psychiatric treatment shown during the Veteran's 
military service, his normal psychiatric examination on 
discharge, the Veteran's own denial of any psychiatric 
symptoms on discharge, followed by the absence of any 
psychiatric treatment having been sought for 38 years 
thereafter.

As the preponderance of the evidence is against the claim for 
service connection for acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


